DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gokeebay, US Patent Application Publication 2007/0277571 A1, in view of either of Williams et al., US Patent 5,678,868 or Garneau et al., US Patent Application Publication 2006/0267349A1.
Regarding claim 25, Gokeebay provides mostly all of the limitations of the claim, including a lock comprising a housing assembly (including 86/92) inherently defining a cavity, the housing including a body having a bottom surface (depending on orientation) mounted to an external surface of a volume to be protected; the housing being structurally configured to retain a battery (via its attachment to 10/14), with a battery opening providing access for the battery (in the region of 24), wherein the battery opening is positioned so as to be accessible with the housing assembly attached to the volume, as best understood, to be protected; an actuatable lock assembly (see figures 7 and 9-12, and element 70) associated with the housing, the actuatable lock assembly being positionable in at least a closed orientation and an open orientation, a portion of the actuatable lock assembly extending from the bottom surface of the housing (depending on orientation) and extends into the volume to be protected; and at least broadly a latch assembly (explicitly described at [0053], including a slidable pin into a notch for preventing rotation) comprising; a latch (at least the pin) movable relative to the housing, and having a proximal and a distal end, the distal end configured to interface with the actuatable lock assembly (at the notch) to selectively one of allow or preclude movement of the actuatable lock assembly between the closed orientation and the open orientation; an electronic actuator (such as a solenoid—see [0053]) is inherent whereupon actuation of the electronic actuator one of allows movement of the actuatable lock assembly out of the closed orientation or precludes movement of the actuatable lock assembly out of the closed orientation.
	Regarding claim 25, Gokeebay does not explicitly teach a cam rotatably mounted within the housing, the cam structurally configured to interact with the latch; along with the electronic actuator configured to rotate the cam to interact with the latch, as claimed.  However, the use of a cam being used in this way for converting rotational movement of a motor into translational movement of a different element, such as a latching element, is well known and established in the art of motorized mechanical components.  Each of Williams et al. and Garneau et al. teach examples of this generally old and well known art recognized concept. It would have been obvious at the time of the effective filing date of the present application to have modified the design of Gokeebay to use a motor with a cam, as opposed to a solenoid, for the purpose of providing an alternative arrangement for translating the latch component, in an art recognized well known manner. 
Regarding claim 24, see the above rejection of claim 25, particularly in reference to the newly added language with respect to the cam.  Gokeeby provides essentially all of the claim limitations, including a lock comprising a housing assembly defining a cavity, the housing including a body having a bottom surface mounted to an external surface of a volume to be protected, a keypad including the digits 6, 7, 8, 9, or 0 attached to the housing assembly; an actuatable lock assembly associated with the housing, the actuatable lock assembly being positionable in at least a closed orientation and an open orientation, a portion of the actuatable lock assembly extending from the bottom surface of the housing and toward the volume to be protected; and a latch assembly comprising: a latch movable relative to the housing, and having a proximal and a distal end, the distal end configured to interface with the actuatable lock assembly to selectively one of allow or preclude movement of the actuatable lock assembly between the closed orientation and the open orientation; and an electronic actuator whereupon actuation of the electronic actuator one of allows movement of the actuatable lock assembly out of the closed orientation or precludes movement of the actuatable lock assembly out of the closed orientation.
Regarding claim 24, Gokeebay does not explicitly show the keypad excluding at least one of the digits 6, 7, 8, 9, or 0, as claimed.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Gokeebay in such a manner, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  Such a modification is not critical to the design and would have produced no unexpected results. 

Response to Arguments
4.	Applicant's arguments filed 9/15/22 have been fully considered but they are not persuasive.
Applicant argues that the applied art does not include structure indicated by the newly added limitations with respect to a cam.  The examiner has modified the rejection to include additional combining references teaching this concept as old and well known in the art.  Thus, this limitation is at least broadly met by the combination of applied art. 

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675